Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Chad W Swantz on February 28, 2022.

The claims have been amended as follows:
In claim 1 line 6 --each of the translators, a respective set-- has replaced “a translator a set”;
In claim 1 line 7 --respective translator, -- has replaced “translator”;
In claim 1 line 7 --a respective set-- has replaced “a set”;
In claim 1 line 9 --the respective set-- has replaced “a set”;
In claim 1 line 8-10 “where a set of teeth at one side of the rotor is symmetric to a set of teeth on another side of the rotor” has been deleted;
In claim 1 line 11 --relative to the set of teeth of another of the translators -- has replaced “and the set of teeth of the other of the translators”;
In claim 1 line 12 “and the respective set of teeth at one side of the rotor is symmetric to the respective set of teeth on another side of the rotor” has been added before “, or”;
In claim 1 line 13 --relative to-- has replaced “and”;
In claim 1 line 16-19 --each of the translators is moved by a pressure difference between a part of the cylindrical space between the housing and the respective translator and a part of the cylindrical space between the respective translator and the rotor-- has replaced “the translators can be moved by a pressure difference between the part of the cylindrical space between the housing of the one or the other of the translators and the part of the cylindrical space between that translator and the rotor”;

In claim 7 line 9 --respective translator-- has replaced “translator”;
In claim 7 line 9 --the respective set-- has replaced “a set”;
In claim 7 line 10-11 “where a set of teeth at one side of the rotor is symmetric to a set of teeth on another side of the rotor” has been deleted;
In claim 7 line 13 --relative to the set of teeth of another of the translators -- has replaced “and the set of teeth of the other of the translators”;
In claim 7 line 14 “and the respective set of teeth at one side of the rotor is symmetric to the respective set of teeth on another side of the rotor” has been added before “, or”;
In claim 7 line 15 --relative to-- has replaced “and”;
In claim 7 line 18-21 --each of the translators is moved by a pressure difference between a part of the cylindrical space between the housing and the respective translator and a part of the cylindrical space between the respective translator and the rotor-- has replaced “the translators can be moved by a pressure difference between the part of the cylindrical space between the housing of the one or the other of the translators and the part of the cylindrical space between that translator and the rotor”;

In claim 9 line 7 --each of the translators a respective set-- has replaced “a translator a set”;
In claim 9 line 8 --respective translator-- has replaced “translator”;
In claim 9 line 8 --the respective set-- has replaced “a set”;
In claim 9 line 9-10 “where a set of teeth at one side of the rotor is symmetric to a set of teeth on another side of the rotor” has been deleted;
In claim 9 line 12 --relative to the set of teeth of another of the translators -- has replaced “and the set of teeth of the other of the translators”;
In claim 9 line 13 “and the respective set of teeth at one side of the rotor is symmetric to the respective set of teeth on another side of the rotor” has been added before “, or”;
In claim 9 line 14 --relative to-- has replaced “and”;
In claim 9 line 18-21 --each of the translators is moved by a pressure difference between a respective first space of the cylindrical space between the housing and the 
In claim 9 line 23-24 – high and low pressure gas to the first space of the one translator-- has replaced “a high pressure gas to the space between the housing and the back surface of one of translators”;
In claim 9 line 24-26 –low and high pressure gas to the first space of the other translator-- has replaced “a low pressure gas to the cylindrical space between the housing and one of the translators and a low pressure gas to the space between the housing and the other translator”;
In claim 1 line 28 – the second spaces-- has replaced “space between the translators and the rotor”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745